DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 37-60 are pending in this application and have been examined on the merits.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/15/2020 and 12/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The information disclosure statement (IDS) submitted on 09/22/2021 is not in compliance with the provisions of 37 CFR 1.97. It appears that the foreign patent document CL201602459 listed on the IDS form submitted on 09/22/2021 was not filed as a foreign reference document by the applicant. 
Specification
The disclosure is objected to because of the following informalities: The label number 18 is used to indicate "inlet header"/"inlet pipe" and "outlet header"/"outlet pipe" throughout applicant’s specification. This inconsistent labeling makes it unclear as to what structure belongs to the label 18. A similar issue is present for the label numbers 16 and 20. The applicant should amend the specification to relabel the indicated erroneous labels so that they are consistent.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 37-39, 43-50, 53-54, 56, and 58-59 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2015/0122244 (referred to as Bain).
Regarding claim 1, Bain discloses a concentrated solar thermal receiver for receiving concentrated solar thermal energy from a concentrating array of solar reflectors (solar energy receiver 102 as disclosed in fig. 1 and para. 83), the receiver comprising: 
a single layered array of tubes (one layer of tubes 677 of heat exchanger 670. See fig. 67 and para. 98) 
configured to carry a heat transfer fluid (see para. 24) 
and defining in combination an exposed concentrated solar thermal energy receiving surface (fig. 68, figs. 70-71, and para. 86 discloses heat exchanger 670 at least partially forming a standard panel 111 which is exposed to solar radiation. Heat exchanger 670 is exposed to the heat produced by solar radiation absorption as disclosed in para. 90), 
the array of tubes having a fluid inlet (heat exchanger inlets 674-676) 
communicating with at least one inlet conduit (other receivers as disclosed in para. 30), 
and a fluid outlet (heat exchanger outlets 671-673) 
communicating with at least one outlet conduit (other receivers as disclosed in para. 30), 
wherein the array of tubes is arranged in a serpentine configuration (see fig. 67), 
and the array has predominantly transverse passes or components (see fig. 67).
Regarding claim 37, Bain discloses the invention of claim 1 and Bain further discloses wherein the fluid inlet comprises an operatively lower inlet header (fig. 67 and para. 30 discloses manifolds which act as headers for the inlets and the outlets) and the fluid outlet comprises an operatively upper outlet header (fig. 67 and para. 30 discloses manifolds which act as headers for the inlets and the outlets), and the array of tubes extend between the inlet header and the outlet header (see fig. 67), wherein the array of tubes defines a fluid flow path which is predominantly transverse and upward (see para. 25 and fig. 67).
Regarding claim 38, Bain discloses the invention of claim 1 and Bain further discloses wherein each tube in the array of tubes has an upright or longitudinal component (vertical or upright portion of tubes of heat exchanger 670. see fig. 67) between successive transverse passes or components (see fig. 67).
Regarding claim 39, Bain discloses the invention of claim 1 and Bain further discloses:
wherein the array includes a mounting arrangement (graphite planks and structure of panel 111) 
for mounting the array of tubes to a support or enclosure (see fig. 1 and para. 114)
which is in turn mounted to a solar tower (tower 101. See fig. 1 and para. 83), 
the mounting arrangement being configured to allow transverse (see para. 106 and figs. 4d-4e) 
and upward/downward movement of the tubes in the array (see para. 106 and figs. 4d-4e) 
due to thermal contraction and expansion (see para. 106 and figs. 4d-4e), 
the mounting arrangement including separators (planks of graphite 692. see fig. 68 and para. 103) 
for preventing adjacent tubes from touching (fig. 68 discloses planks of graphite preventing adjacent tubes from touching) 
but maintaining them in an almost touching position (fig. 68 discloses adjacent tubes almost touching).
Regarding claim 43, Bain discloses the invention of claim 37 and Bain further discloses wherein the array of tubes comprises a plurality of multi-pass tubes (fig. 67 discloses multiple sets of multi-pass tubes) which extend alongside one another in a parallel (see fig. 67) and serpentine array (see fig. 67) from an inlet manifold of the inlet header to an outlet manifold of the outlet header (para. 30 discloses the inlets and outlets of multiple tubes being connected via a manifold or "manifolded").
Regarding claim 44, Bain discloses the invention of claim 37 and Bain further discloses wherein at least one of the inlet or outlet headers has a floating mount (bottom graphite capping plank 698 and top graphite capping plank 701. para. 101 discloses the capping planks being able to move to accommodate the expansion of the tubes contained within them) which allows it to move in concert with thermal expansion and contraction of the array of tubes (see para. 101).
Regarding claim 45, Bain discloses the invention of claim 44 and Bain further discloses wherein the lower inlet header is provided with a floating mount (bottom graphite capping plank 698 which is attached to the inlet manifold via inlet tubes 686-688. See fig. 70 and para. 101) and the upper outlet header is provided with a fixed mount (top wall 17 of panel 111 acts as a fixed mount for the outlet manifold which connects to panel 111 via tubes 683-685 and top capping plank 701) for mounting the upper header to an upper portion of a support frame or enclosure (the outlet manifold is mounted to the outer frame of solar energy receiver 102 via mounting holes 23 and 24 on flanges 21. See para. 86).
Regarding claim 46, Bain discloses the invention of claim 43 and Bain further discloses wherein a number of parallel tubes and a number of passes per tube are in inverse relationship with one another (fig. 67 discloses adding layers of tubes while maintaining the number of bends or passes in the tube geometry) so that an overall number of transverse tube passes, whether from the same or different tubes, remains substantially the same (see fig. 67).
Regarding claim 47, Bain discloses the invention of claim 43 and Bain further discloses wherein lengths of the tubes in the array are substantially similar (see fig. 67), and flow resistance of each tube is substantially similar (fig. 67 discloses the tubes of heat exchanger 670 being substantially similar and para. 99 discloses the tubes of heat exchanger 670 being made of the same material which means the plurality of tubes will have substantially similar physical properties like flow resistance) so as to provide a similar dwell time of heat conductive fluid (since the tubes have similar flow resistance the fluid dwell time is also similar since the same fluid flows through the pipes. See para. 24).
Regarding claim 48, Bain discloses the invention of claim 37 and Bain further discloses:
wherein the array of tubes is substantially co-planar (fig. 67 discloses a single layer of tubing being all in one plane) 
so as to provide a continuous co-planar energy receiving surface (figs. 70-71 and para. 86 discloses panel 111 continuously receiving solar energy. Para. 90 discloses the heat exchanger receiving heat continuously through its surface), 
with certain of the tubes being bent out of plane (fig. 67 discloses at least inlet tubing 686-688 and outlet tubing 683-685 being bent out of plane) 
when an in-plane bend radius is too small (fig. 70 discloses outlet and inlet tubing being bent out of plane in order to fit through openings 701-703 and 697 which requires a larger bend radius than the in plane passes), 
such that adjacent co-planar tubes are almost touching (see fig. 67), 
whilst allowing for play between tubes (see para. 101).
Regarding claim 49, Bain discloses the invention of claim 1 and Bain further discloses:
a thermally insulating cover (door 103. See para. 83) 
movable between an open position (open position as disclosed in fig. 1 and para. 83) 
in which the solar thermal energy receiving surface is exposed to receive solar flux (see fig. 1 and para. 83) 
and a closed position (closed position as described by para. 83) 
in which the solar thermal energy receiving surface is covered to block or reduce incidence of solar flux on the tubes (see para. 83).
Regarding claim 50, Bain discloses a concentrated solar thermal receiver for receiving concentrated solar thermal energy from a concentrating array of solar reflectors (solar energy receiver 102 as disclosed in fig. 1 and para. 83), the receiver comprising: 
a single layered array of tubes (one layer of tubes 677 of heat exchanger 670. See fig. 67 and para. 98) 
configured to carry a heat transfer fluid (see para. 24) 
and defining a concentrated solar thermal energy receiving surface (fig. 68, figs. 70-71, and para. 86 discloses heat exchanger 670 at least partially forming a standard panel 111 which is exposed to solar radiation. Heat exchanger 670 is exposed to the heat produced by solar radiation absorption as disclosed in para. 90), 
the array of tubes having a fluid inlet (heat exchanger inlets 674-676) 
communicating with at least one inlet conduit (other receivers as disclosed in para. 30), 
and a fluid outlet (heat exchanger outlets 671-673) 
communicating with at least one outlet conduit (other receivers as disclosed in para. 30), 
wherein the array of tubes are arranged in a serpentine configuration (see fig. 67), 
defining in combination an exposed concentrated solar thermal energy receiving surface (see fig. 67); 
and a thermally insulating cover (door 103. See para. 83) 
movable between an open position (open position as disclosed in fig. 1 and para. 83) 
in which the solar thermal energy receiving surface is exposed to receive solar flux (see fig. 1 and para. 83) 
and a closed position (closed position as described by para. 83) 
in which the solar thermal energy receiving surface is covered to block or reduce incidence of solar flux on the tubes or to reduce heat loss from the array of tubes under conditions where the incidence of solar flux is substantially reduced or non-existent (see para. 83).
Regarding claim 53, Bain discloses the invention of claim 50 and Bain further discloses wherein the cover includes an outer side (reflective surface of door 103. Though para. 83 discloses the reflective surface of door 103 as an inner surface, Fig. 1 discloses the reflective surface being exposed to the outside) adapted to resisting high incident radiation (see para. 83) and a mount (hinge of door 103) for maintaining the outer side facing a source of high incident radiation in both the open and closed positions and in moving therebetween (see para. 83).
Regarding claim 54, Bain discloses the invention of claim 53 and Bain further discloses wherein when the cover is in the open position it is located immediately below the receiver (see fig. 1) to provide protection from high incident radiation to that part of a receiver supporting structure immediately below the receiver and behind the cover (the reflective surface of door 103 is capable of protecting the support structure of solar receiver 102 by reflecting light towards the solar absorbing surface instead of the support structure).
Regarding claim 56, Bain discloses the invention of claim 50 and Bain further discloses wherein the thermally insulating cover is configured to reduce convective and radiative heat loss from the array of tubes (see para. 83), in a system where the heat transfer fluid is not drained from the tubes when there is no solar flux on the tubes (para. 83 discloses the door 103 being capable of reducing heat loss in any solar heat system including one which does not drain fluid from rubes when there is no solar flux on the tubes).
Regarding claim 58, Bain discloses the invention of claim 1 and Bain further discloses wherein the array of tubes define at least one of a curved surface, a multi-faceted surface (figs. 64-66 and fig. 73 discloses a multifaced surface solar receiver), a cylindrical or hemi- cylindrical surface, and an inverted frusta-cone or part thereof, at optimum angle from a vertical direction for receiving a solar flux concentration (see para. 128).
Regarding claim 59, Bain disclose a concentrated solar thermal tower assembly (tower 101. See fig. 1 and para. 83), comprising:
a concentrated solar thermal receiver (solar energy receiver 102 as disclosed in fig. 1 and para. 83) 
for receiving concentrated solar thermal energy (one layer of tubes 677 of heat exchanger 670. See fig. 67 and para. 98) 
from a concentrating array of solar reflectors (see para. 24), 
the receiver further including: a single layered array of tubes (fig. 68, figs. 70-71, and para. 86 discloses heat exchanger 670 at least partially forming a standard panel 111 which is exposed to solar radiation. Heat exchanger 670 is exposed to the heat produced by solar radiation absorption as disclosed in para. 90) 
configured to carry a heat transfer fluid (heat exchanger inlets 674-676) 
and defining in combination an exposed concentrated solar thermal energy receiving surface (other receivers as disclosed in para. 30), 
the array of tubes having a fluid inlet (heat exchanger outlets 671-673) 
communicating with at least one inlet conduit (other receivers as disclosed in para. 30), 
and a fluid outlet (see fig. 67) 
communicating with at least one outlet conduit (see fig. 67), 
wherein the array of tubes are arranged in a serpentine configuration (see fig. 67), 
and the array has predominantly transverse passes or components (see para. 25 and fig. 67); 
and a solar thermal tower (tower 101), 
wherein the concentrated solar thermal receiver is mounted to an upper portion of the solar thermal tower (see fig. 1).
Claim(s) 1 and 39-42 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 4,653,470 (referred to as Carli).
Regarding claim 1, Carli disclose a concentrated solar thermal receiver for receiving concentrated solar thermal energy from a concentrating array of solar reflectors (solar receiver panel 10. See fig. 1), the receiver comprising: 
a single layered array of tubes (tubes 12. see fig.) 
configured to carry a heat transfer fluid (see col. 4, lines 37-46) 
and defining in combination an exposed concentrated solar thermal energy receiving surface (see col. 3, lines 40-46), 
the array of tubes having a fluid inlet (the inlet from header 40 to tubes 12. See col. 4, lines 37-50) 
communicating with at least one inlet conduit (header 40), 
and a fluid outlet (outlet from tubes 12 to header 42) 
communicating with at least one outlet conduit (header 42), 
wherein the array of tubes are arranged in a serpentine configuration (tubes 12 form a serpentine pattern with headers 40 and 42. See figs. 2-3), 
and the array has predominantly transverse passes or components (see fig. 2).
Regarding claim 39, Carli discloses the invention of claim 1 and Carli further discloses:
wherein the array includes a mounting arrangement (mounting structures for tubes 12 as disclosed by figs. 2-3 and 5. Includes support lug 14, support bar 16, lugs 14, spacers 18, and tie links 22) 
for mounting the array of tubes to a support or enclosure (see figs. 1-3 and 5 and col. 3, lines 6-21)
which is in turn mounted to a solar tower (tower formed by panel 10. see fig. 1), 
the mounting arrangement being configured to allow transverse (fig. 5 and col. 2, lines 20-30) 
and upward/downward movement of the tubes in the array (fig. 4 discloses a hole 15 for allowing upward/downward movement of tubes 12. See col. 3, lines 13-21) 
due to thermal contraction and expansion (See col. 3, lines 13-21), 
the mounting arrangement including separators (spacers 18) 
for preventing adjacent tubes from touching (spacers 18 are capable of preventing the contact of adjacent tubes 12 if multiple are used or they are elongated somewhat to be greater than the diameter of tube 12) 
but maintaining them in an almost touching position (position as disclosed in fig. 5).
Regarding claim 40, Carli discloses the invention of claim 39 and Carli further discloses wherein the mounting arrangement comprises at least one support beam (support bar 16) which carries movable mounts (lugs 14. see fig. 5) mounting one or more transverse tube components to the at least one support beam (see figs. 3-5) to permit transverse and upward/downward movement thereof (see col. 2, lines 20-30 and col. 3, lines 13-21).
Regarding claim 41, Carli discloses the invention of claim 40 and Carli further discloses wherein the at least one support beam includes at least two longitudinally or vertically aligned support beams (fig. 1 discloses multiple support bars 16), and the movable mounts comprise linkages (elongated hole 15. see fig. 4).
Regarding claim 42, Carli discloses the invention of claim 41 and Carli further discloses wherein the linkages are rotatably (see fig. 4) and slidably mounted to the support beams (see fig. 4), the linkages in turn being rotatably mounted to tabs (fig. 4 discloses hole 15 being a part of lugs 14 which include a tab like geometry) on the one or more transverse tube components (see fig. 4), the linkages being separated by the separators including slidable spacers (see fig. 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 51-52 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bain as applied to claims 50 and 53 above, and further in view of US 4,349,011 (referred to as Hartsog).
Regarding claim 51, Bain discloses the invention of claim 50 and Bain further discloses 
a support frame (outer frame of solar energy receiver 102. See fig. 1. One example is the refractory panels 733 and 734 of fig. 73 and para. 132) 
extending around the solar thermal energy receiving surface (see figs. 1 and 73), 
wherein the cover is movable between the closed position (closed position as described by para. 83) 
in which it extends over the surface and at least part of the frame (see para. 83), 
and an open position (open position as disclosed in fig. 1 and para. 83) 
in which it allows the surface to be fully exposed to solar thermal radiation (see fig. 1 and para. 83);
and at least one sensor (sensors such as thermocouples as disclosed in para. 102).
Bain does not explicitly disclose an actuator for moving the cover between the open and closed positions; and wherein the actuator is activated in response to a sensed condition.
However, Hartsog does disclose an actuator (scale closing mechanism as disclosed in figs. 3A-3B and col. 4, lines 7-20) for moving a cover between an open and closed positions (see figs. 1-3B and col. 4, lines 7-20); and wherein the actuator is activated in response to a sensed condition (see figs. 1-3B and col. 4, lines 7-20 disclose an actuation of panels 20 and 22 in response to the condition of increased vapor pressure).
Bain and Hartsog are considered analogous to the claimed invention because they both are in the field of solar energy collectors. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the door of Bain to include the opening and closing apparatus of Hartsog in order to help prevent heat loss during periods of time that a temperature drop is being experienced (Melvin: col. 1, lines 35-47).
Regarding claim 52, Bain discloses the invention of claim 50 and the combination of Bain in view of Hartsog as discussed in claim 51 above further discloses wherein the cover is pivotable about an axis (Bain: see para. 83) parallel to an upper end of the receiver (Hartsog: fig. 1 discloses the pivot of panel 20 being at the upper end of water heater system 2), and the cover includes a counterweight (Hartsog: counterweight tanks 34 and 42) for facilitating opening and closing of the cover (Hartsog: see col. 4, lines 7-20).
Regarding claim 55, Bain discloses the invention of claim 53 and the combination of Bain in view of Hartsog as discussed in claim 51 above further discloses wherein the mount includes one of a four bar linkage-type mount (Hartsog: fig. 1 discloses the four bars of shock absorber 20, spring assembly 62, and the two pivot joints 30 shown in annotated Fig. 1 linking panel 20 to the remainder of water heater system 2) for movably mounting the cover to a receiver supporting structure or tower (Hartsog: see col. 3, line 63 to col. 4, line 7), and a set of tracks (Hartsog: pivots which connect to shock absorber 20, spring assembly 62, and the two pivot joints 30. See annotated figs. 1-2) the cover being fitted with followers (Hartsog: see annotated figs. 1-2) to travel along the set of tracks (Hartsog: col. 3, lines 30-39 discloses the followers moving via pivoting).
Claim(s) 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bain as applied to claim 1 above, and further in view of US 2004/0108099 (referred to as Litwin).
Regarding claim 57, Bain discloses the invention of claim 1 and the Bain further discloses wherein the tubes are constructed from a stainless steel alloy such as 230 or 625 or a nickel based alloy such as Inconel (see para. 35).
Bain does not explicitly disclose wherein the heat transfer fluid is sodium.
However, Litwin does disclose wherein a heat transfer fluid being sodium (see para. 18).
Bain and Litwin are considered analogous to the claimed invention because they both are in the field of solar heat collectors. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use molten salt for the working fluid of Bain like how molten salt is used as a working fluid in Litwin in order to allow the working fluid to remain liquid at higher temperatures. Litwin: para. 18.
Claim(s) 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bain as applied to claim 59 above, and further in view of US 2016/0060890 (referred to as Van Wyx).
Regarding claim 60, Bain discloses the invention of claim 59 but Bain does not disclose wherein the solar thermal tower is pivotable between an upright position and a prone position for enabling maintenance thereof.
However, Van Wyx does disclose a solar thermal tower being pivotable between an upright position and a prone position for enabling maintenance thereof (see para. 12).
Bain and Van Wyx are considered analogous to the claimed invention because they both are in the field of solar collectors. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the tower of Bain to be able to pivot between a prone maintenance position and an upright position like Van Wyx in order to allow for easier maintenance of the components mounted at the top of the tower. Van Wyx: para. 5.

Annotated Figures

    PNG
    media_image1.png
    801
    834
    media_image1.png
    Greyscale

Annotated Fig. 1
Annotated fig. 1 is an annotation of fig. 1 from Hartsog.

    PNG
    media_image2.png
    865
    890
    media_image2.png
    Greyscale

Annotated Fig. 2
Annotated fig. 2 is an annotation of fig. 2 from Hartsog.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 3,968,652 (Chevalier) discloses a solar energy absorbing tower with a serpentine tube and support bars; and
US 4,869,234 (Rapozo) discloses a cylindrical absorption surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762 

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762